Supreme Court properly determined that respondent failed to rebut with credible evidence the presumption of Administrative Code of the City of New York § 13-252.1, that petitioner’s cancer was caused by her service at the World Trade Center site in the days immediately following September 11, 2001 (see generally Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 147 [1997]; compare Matter of Jefferson v Kelly, 51 AD3d 536 [2008]). There is no cred*428ible evidence to support the Medical Board’s assertion that the size of tumor meant it began growing before September 11, 2001, and thus could not have been the result of or exacerbated by exposure. Nor is there credible evidence to support the Medical Board’s conclusion that petitioner’s cancer was caused by her episode of ulcerative colitis and the corrective surgery, which occurred nearly 20 years prior to the onset of the cancer. Concur — Tom, J.E, Saxe, Acosta and Freedman, JJ. [Prior Case History: 2010 NY Slip Op 30700(U).]